Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2022 and 9/22/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed April 11, 2022.  Claims 1-2 and 9-10 were amended, claims 3-8 and 11-16 were left as previously presented, claims 17-20 are canceled and claims 21-24 are newly added.  Claims 1-16 and 21-24 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on July 11, 2022 concerning the previous rejections of claims 1-20 under 35 USC 101 have been fully considered but are not persuasive. 
Examiner respectfully notes that the test to subject matter eligibility under 35 USC 101 for product and process: first, determine whether the claims are directed to a process, machine, manufacture, or composition of matter. Second, (Step 2A Prong 1) determining whether the claims are directed to a law of nature, a natural phenomenon, or abstract idea (judicially recognized exceptions). Third, (step 2 A prong 2) determine whether the claims recite additional elements that integrate the judicial exception into a practical application. Fourth, (step 2B) determining whether the claims recite additional elements that amount to significantly more than the judicial exception.
Applicant argues that the claims result in a practical solution to a technical problem that underground transportation service offers. In response, Examiner states that the underground transportation is previously known method of reducing traffic. Moreover, the claims are linking the use of transportation (judicial exception) to the use of underground transportation (particular technological environment or field of use). (see MPEP 2106.05(h)) Therefore, claims 1-16 and 21-24 are ineligible under 35 USC 101 prong 2.  
	Applicant’s argument with respect to the 35 USC 102 rejection of claims 1-16 has been fully considered but are moot in view of the new grounds of rejection below. 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 9 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receive data corresponding to a route from a first location to a destination, the route including at least a first leg to an intermediate location using a first type of transportation and a second leg from the intermediate location to the destination using a second type of transportation; determine a location based on location data received from a first transmitter beacon at a first station of the underground transport; determine a time of arrival for a user at the intermediate location based on the location and transit data associated with the first type of transportation; based on the time of arrival, transmit request data to arrange the second type of transportation from the intermediate location to the destination.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components under certain methods of organizing human activity (business relations and sales activities). That is, other than reciting “by one or more processors”, “memory”, “server”, “computing device” and “non-transitory computer readable medium” nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “receive”, “receive”, “determine”, and “schedule” in the context of this claim encompasses the user to manually receive a transportation request from a user and determine the location of the user in order to fulfill the request. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements- a “processor”, “a memory device”, “server”, “computing device” and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 9 and 21 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-8, 10-16 and 22-24, further describe the identified abstract idea. The generic computer component of claims 2-8, 10-16 and 22-24 (computing device, processor) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Aich et al. referred herein Aich (U.S. Patent Application Publication No. 2020/0104761) in view of Schulz et al. referred herein as Schulz (U.S. Patent Application Publication No. 2015/0178698).

As to claims 1, 9 and 21, Aich teaches a device, non-transitory storage medium and method comprising:
receive data, from a server over one or more networks, corresponding to a route from a first location to a destination, the route including at least a first leg to an intermediate location using underground transport and a second leg from the intermediate location to the destination using a second type of transportation (para 61-62, show that the system transmits data with respect to a transportation using a train (i.e. underground transport));
determine a location of the computing device based on location data received from the first transmitter at a first station of the underground transport; (para 26 and 27, show that the system determines the location of the user by receiving a signal from the transportation terminal) 
determine a time of arrival for a user of the computing device at the intermediate location based on the location of the computing device and transit data associated with the underground transport (para 27);
based on the time of arrival, transmit request data over the one or more networks, to the server to arrange the second type of transportation from the intermediate location to the destination (para 23 and 62)
Aich does not teach transmitting signals using beacons 
However, Schulz teaches transmitting transportation signals using beacons form the transportation terminals (para. 65, 67 and 69).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to use beacon signals in order to determine a location of a user in Aich as taught by Schulz. Motivation to do so comes from the knowledge well known in the art that the use of a beacon signal is more reliable and efficient as it is able to receive signal from any area such as underground transportation.  
As to claims 2, 10 and 22, Aich in view of Schulz teach all the limitations of claims 1, 9 and 21 as discussed above. 
Aich further teaches: 
receive the transit data associated with the underground transport; store the transit data on the computing device; and use the stored transit data to further determine the location of the computing device (para 26-27).
As to claims 3, 11 and 23, Aich in view of Schulz teach all the limitations of claims 1, 9 and 21 as discussed above. 
Aich further teaches:
receive input from the user of the computing device; and determine the destination based on the received input (para 39 and fig. 6A-D).
As to claims 4, 12 and 24, Aich in view of Schulz teach all the limitations of claims 1, 9 and 21 as discussed above. 
Aich further teaches: 
transmit, to the server, a transport request from the user of the computing device from the first location to the destination (para 39).
As to claims 5 and 13, Aich in view of Schulz teach all the limitations of claims 1, and 9 as discussed above. 
Aich further teaches: 
the transit data includes arrival schedules and departure schedules (para 27-28).
As to claims 6 and 14, Aich in view of Schulz teach all the limitations of claims 1 and 9 as discussed above. 
Aich further teaches: 
the transit data includes timestamped geographic location data for transportation vehicles (para 26).
As to claims 7 and 15, Aich in view of Schulz teach all the limitations of claims 1 and 9 as discussed above. 
Aich further teaches: 
based on comparing the location of the computing device, the transit data, and the route, provide the user of the computing device with a route notification (para 46 and fig. 6C).
As to claims 8 and 16, Aich in view of Schulz teach all the limitations of claims 1 and 9 as discussed above. 
Aich further teaches: 
the route notification includes directing the user to board or exit a transportation vehicle.(para 18, 28 and 31)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628